DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20, all the claims pending in the application, are rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Auto-Encoder Based Data Clustering” by Song et al. (cited in the IDS filed 21 July 20; hereinafter “Song”) in view of “Feature Representation Using Deep Autoencoder for Lung Nodule Image Classification” by Mao et al. (hereinafter “Mao”).
As to independent claim 1, Song discloses a method of training encoder-decoder models to cluster images (Abstract discloses that Song is directed to a clustering method which utilizes an auto-encoder; Section 2.2 discloses the auto-encoder includes an encoder and a decoder), comprising: identifying, by a computing system having one or more processors, a plurality of tiles, each of the plurality of tiles corresponding to one of a plurality of labels and having a first dimension (Section ; applying, by the computing system, an image reconstruction model to the plurality of tiles (Section 2.2 and Fig. 2 discloses that the samples are input to an auto-encoder), the image reconstruction model comprising: an encoder block having a first set of weights to generate a plurality of embedding representations corresponding to the plurality of tiles, each of the plurality of embedding representations having a second dimension lower than the first dimension (Section 2.1-2.2 and Fig. 2 discloses that the auto-encoder includes an encoder having a first set of weights W1, the encoder mapping each input sample xi to its hidden representation hi, the hidden representations having less dimensionality than the input samples); and a decoder block having a second set of weights to generate a plurality of reconstructed tiles corresponding to the plurality of embedding representations, each of the plurality of reconstructed tiles having a third dimension higher than the second dimension (Section 2.1-2.2 and Fig. 2 discloses that the auto-encoder includes a decoder having a second set of weights W2, the decoder seeking to generated a reconstructed version x’i of each input sample xi based on its hidden representation hi; Fig. 2 shows that the reconstructed images x’i have a higher dimensionality than the hidden representations); applying, by the computing system, a clustering model comprising a feature space to the plurality of embedding representations to classify each the corresponding plurality of tiles to one of the plurality of labels (Section 2.2 and Fig. 2 discloses a clustering model comprising a feature space into which the hidden representations hi are initialized and iteratively clustered in order to thereby assign the corresponding input samples xi a cluster label); modifying, by the computing system, the feature space of the clustering model based on classifying of the plurality of embedding representations to one of the plurality of labels (Section 2.2 and Fig. 2 discloses that the initialized feature space is modified at each iteration to move the hidden representation of each input sample closer to its corresponding cluster center which corresponds to the cluster label; Algorithm 1 shows that the cluster centers are also updated at each iteration); determining, by the computing system, a first error metric between the plurality of tiles and the corresponding plurality of reconstructed tiles (Equation 4 discloses a first error metric xi - x’i between the input sample xi and its corresponding reconstruction x’i); determining, by the computing system, a second error metric based on classifying of the plurality of embedding representations to one of the plurality of labels (Equation 4 discloses a second error metric ft(xi ) – c*i between the mapping function of the hidden representation and the closest cluster center c*i); and updating, by the computing system, at least one weight of (i) the first set of weights of the encoder block or (ii) the second set of weights of the decoder block in accordance with the first error metric and the second error metric (Sections 2.1-2.2 discloses minimizing the objection function in equation 4 which updates parameters including W1 and W2; see equations 1 and 2). 
Song does not expressly disclose that the tiles are derived from a sample image of a training dataset or that the plurality of labels to which the tiles correspond are conditions. 
Mao, like Song, is directed to a clustering method using the hidden representation layer h of an autoencoder (Abstract and Section 5). Mao discloses that the method is applied to lung nodule training images which are divided into local patches that are input to the autoencoder (Section 3). Mao further discloses that the clusters to which the hidden representations of the local patches are assigned are labeled according to nodule type (Sections 5 and 6). 

As to claim 2, the proposed combination of Song and Mao further teaches identifying, by the computing system, a plurality of centroids defined by the feature space of the clustering model prior to applying of the clustering model to the plurality of embedding representations, the plurality of centroids corresponding to the plurality of conditions (Section 2.2 and 3.1 of Song discloses that the feature space includes a plurality of cluster centers associated with cluster center labels; Sections 5 and 6 of Mao discloses that the cluster center labels are nodule types; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1); and identifying, by the computing system, a plurality of points defined within the feature space of the clustering model for the corresponding plurality of embedding representations, and wherein determining the second error metric further comprises determining the second error metric between the plurality of centroids and the plurality of points (Section 2.2 and Equation 4 of Song discloses a second error metric ft(xi ) – c*i between the function mapping the hidden representation to points in the feature space and the closest cluster center c*i; see Fig. 2). 
As to claim 3, the proposed combination of Song and Mao further teaches determining, by the computing system, a combined error metric in accordance with a weighted summation of the first error metric and the second error metric; and wherein updating the at least one weight further comprises updating the at least one of (i) the first set of weights of the encoder block or (ii) the second set of weights of the decoder block in accordance to the combined error metric (Equation 4 of Song shows discloses a combined error metric between the first error metric xi - x’i and second error metric ft(xi ) – c*i; Sections 2.1-2.2 discloses minimizing the objection function in equation 4 which updates parameters including W1 and W2; see equations 1 and 2). 
As to claim 4, the proposed combination of Song and Mao further teaches determining, by the computing system, that the clustering model is not at a convergence state based on a comparison of a movement metric for a plurality of centroids in the feature space to a threshold value; and reapplying, by the computing system, the image reconstruction model to the plurality of tiles responsive to determining that clustering model is not at the convergence state (Algorithm 1 of Song discloses that the clustering is performed iteratively until t > T, wherein t is related to the movement of cluster centers). 
As to claim 5, the proposed combination of Song and Mao further teaches applying, by the computing system, subsequent to updating the at least one weight, the image reconstruction to the plurality of tiles, the encoder block to generate a second plurality of embedding representations corresponding to the plurality of tiles; and applying, by the computing system, the clustering model to the second plurality of embedding representations to classify at least one of the plurality of tiles to a first condition of the plurality of conditions different from a second condition of the plurality of conditions as classified prior to the modifying of the feature space (Section 2.2 and Fig. 2 of Song discloses that the hidden representations are initialized to cluster labels randomly, and that the mapping 
As to claim 6, the proposed combination of Song and Mao further teaches initializing, by the computing system, the clustering model comprising the feature space to define a plurality of centroids corresponding to the plurality of conditions, each of the plurality of centroids at least one of a random point or a predefined point within feature space (Section 2.2 and Fig. 2 of Song discloses that the hidden representations are initialized to cluster labels randomly; Sections 5 and 6 of Mao discloses that the cluster center labels are nodule types; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1).
As to claim 7, the proposed combination of Song and Mao further teaches that identifying the plurality of tiles further comprises: identifying, from the sample image, a region of interest corresponding to one of the plurality of conditions labeled by an annotation of the training dataset for the sample image; and generating, using the region of interest identified from the sample image, the plurality of tiles from the sample image (Section 7 of Mao discloses that regions of the lung nodule images are labeled with one of four types according to guidance by an expert; Section 3 of Mao discloses that the method is applied to the lung nodule training images which are divided into the local patches that are input to the autoencoder). 

As to independent claim 9, Song discloses a method of clustering images using encoder-decoder models (Abstract discloses that Song is directed to clustering images using a auto-encoder network including an encoder and a decoder; see Fig. 2), comprising: identifying, by a computing system having one or more processors, a plurality of tiles, each of the plurality of tiles having a first dimension (Section 2.2 discloses a training set X comprising N samples, each sample belonging to one of K clusters; Fig. 2 shows each sample has a particular dimension; the disclosed algorithm requires a computer comprising a processor); applying, by the computing system, an image reconstruction model to the plurality of tiles (Section 2.2 and Fig. 2 discloses that the samples are input to an auto-encoder), the image reconstruction model comprising: an encoder block having a first set of weights to generate a plurality of embedding representations corresponding to the plurality of tiles, each of the plurality of embedding representations having a second dimension lower than the first dimension (Section 2.1-2.2 and Fig. 2 discloses that the auto-encoder includes an encoder having a first set of weights W1, the encoder mapping each input sample xi to its hidden representation hi, the hidden representations having less dimensionality than the input samples); and a decoder block having a second set of weights to generate a plurality of reconstructed tiles corresponding to the plurality of embedding representations (Section 2.1-2.2 and Fig. 2 discloses that the auto-encoder includes a decoder having a second set of weights W2, the decoder seeking to generated a reconstructed version x’i of each input sample xi based on its hidden representation hi; Fig. 2 shows that the reconstructed images x’i have a higher dimensionality than the hidden representations); and applying, by the computing system, a clustering model comprising a feature space to the plurality of embedding representations to classify each the corresponding plurality of tiles to one of a plurality of labels (Section 2.2 and Fig. 2 discloses a clustering model comprising a feature space into which the hidden representations hi are initialized and iteratively clustered in order to thereby assign the corresponding input samples xi a cluster label)
Song does not expressly disclose that the tiles are derived from an image acquired via an image acquisition device or that the plurality of labels to which the tiles correspond are conditions. 
Mao, like Song, is directed to a clustering method using the hidden representation layer h of an autoencoder (Abstract and Section 5). Mao discloses that the method is applied to lung nodule images which are divided into local patches that are input to the autoencoder (Section 3). Mao further discloses that the clusters to which the hidden representations of the local patches are assigned are labeled according to nodule type (Sections 5 and 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Song’s architecture to local image patches derived from lung nodule images such that the clustering labels correspond to lung nodule conditions, as taught by Mao, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been early diagnosis of lung cancer (Abstract of Mao). 
As to claim 10, the proposed combination of Song and Mao further teaches that applying the clustering model further comprises the applying clustering model comprising the feature space, the feature space defining a plurality of centroids corresponding to the plurality of conditions to classify each of the corresponding plurality of tiles to one of the plurality of conditions (Section 2.2 and Fig. 2 of Song discloses that the clustering model includes a feature space which defines a plurality of cluster centers corresponding to cluster center labels to which each of the input samples are classified; Sections 5 and 6 of Mao discloses that the cluster center labels are nodule types; the reasons for combining the references are analogous to those discussed above in conjunction with claim 9).
As to claim 11, the proposed combination of Song and Mao further teaches that identifying the plurality of tiles further comprises: identifying, from the image, a region of interest corresponding to one of the plurality of conditions; and generating, using the region of interest identified from the image, the plurality of tiles from the image (Section 7 of Mao discloses that regions of the lung nodule images are labeled with one of four types according to guidance by an expert; Section 3 of Mao discloses that the method is applied to the lung nodule training images which are divided into the local patches that are input to the autoencoder).
As to claim 13, the proposed combination of Song and Mao further teaches training, by the computing system, the image reconstruction model to modify at least one weight of (i) the first set of weights of the encoder block or (ii) the second set of weights of the decoder block in accordance with an error metric determined using the clustering algorithm (Sections 2.1-2.2 of Song discloses training the model by minimizing the objection function in equation 4 which includes two error metrics, the minimizing resulting in updated parameters including W1 and W2; see equations 1 and 2).

Independent claim 14 recites a system for training encoder-decoder models to cluster images, comprising: a computing system having one or more processors coupled with memory (Section 2.2 of Song discloses pseudo-code for the program that performs the algorithm disclosed by Song, the program necessarily being stored in memory and executed by a computer having a processor), configured to perform the steps recited in the method of independent claim 1. Accordingly, claim 14 is rejected for reasons analogous to those discussed above in conjunction with claim 1. 
Claims 15-19 recite features nearly identical to those recited in claims 2-5 and 7, respectively. Accordingly, claims 15-19 are rejected for reasons analogous to those discussed above in conjunction with claims 2-5 and 7, respectively. 

Claims 8, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Mao and further in view of “Stacked Sparse Autoencoder (SSAE) for Nuclei Detection on Breast Cancer Histopathology Images” by Xu et al. (hereinafter “Xu”).
As to claim 8, the proposed combination of Song and Mao further teaches that identifying the plurality of tiles further comprises identifying the plurality of tiles derived from the sample image of the training dataset, the sample image derived from a tissue sample, the sample image including a region of interest corresponding to one of the plurality of conditions present in the tissue sample (Section 7 of Mao discloses that regions of the lung nodule images are labeled with one of four types according to guidance by an expert; Section 3 of Mao discloses that the method is applied to the lung nodule training images which are divided into the local patches that are input to the autoencoder). The proposed combination of Song and Mao does not expressly disclose that the sample is derived via a histopathological image preparer. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Song and Mao to perform the auto-encoder clustering method on histopathological images of breast cancer, as taught by Xu, to arrive at the claimed invention. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to diagnose breast cancer.

Claims 12 and 20 recite feature nearly identical to those recited in claim 8. Accordingly, claims 12 and 20 are rejected for reasons analogous to those discussed above in conjunction with claim 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M CONNER/Primary Examiner, Art Unit 2663